Citation Nr: 9920920	
Decision Date: 07/28/99    Archive Date: 08/03/99

DOCKET NO.  96-04 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for depression.

2.  Service connection for post-traumatic stress disorder 
(PTSD).

3.  Service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Phillip L. Krejci, Associate Counsel


INTRODUCTION

The veteran enlisted in the Navy Reserve and, after a brief 
period in that service, was called to active duty from 
November 1961 to November 1963.  Thereafter, he served in the 
Navy Reserve until approximately 1968.  In January 1978, he 
claimed service connection for ulcers, bursitis, and 
depression.  A May 1978 rating decision denied service 
connection for residuals of a right hand injury, ulcers, 
bursitis of the shoulders, and depression.  In June 1978 
correspondence, the veteran was notified of that decision and 
advised of his right to appeal.  He did not appeal the 
adverse decision and it became final.

In April 1993, the veteran claimed service connection for 
depression, PTSD, arthritis, and epilepsy.  This appeal 
arises from an August 1994 rating decision by the Boston, 
Massachusetts, Regional Office (RO) that denied service 
connection for migraine headaches, and for a nervous disorder 
to include PTSD.  The veteran was notified of that decision 
in correspondence mailed to him on August 24, 1994.  He 
disagreed with the rating decision, and a Statement of the 
Case (SOC) was issued in October 1994.  The letter that 
accompanied the SOC informed him of the procedure for 
perfecting an appeal.  In the absence of a request for an 
extension of time, a Substantive Appeal must be filed within 
60 days from the date the SOC was mailed or within one year 
from the date the notice of the appealed rating decision was 
mailed, whichever is later.  38 C.F.R. §§ 20.302(b), 20.303.  
The veteran testified in support of his claim before a 
hearing officer at the RO in September 1995.  His VA Form 9, 
Appeal to Board of Veterans' Appeals, was received on October 
20, 1995.  Thus, it was not timely and did not perfect the 
appeal.



The veteran also wrote a number of letters to his United 
States Senators, who forwarded the correspondence to the RO.  
The RO received two letters in November 1994 and two more in 
June 1995, so all of them were received within the time for 
filing a Substantive Appeal.  Since these letters included 
the veteran's arguments in support of his claims for service 
connection for a psychiatric disorder and migraine headaches, 
the first such letter, received on November 22, 1994, is 
accepted as a Substantive Appeal as to those issues.

On his untimely VA Form 9, the veteran requested a Travel 
Board hearing.  Such a hearing was scheduled for October 1997 
but, on a letter to his representative dated two days before 
the hearing date, the veteran canceled the hearing.  The 
Board notes that the veteran's representative, on a November 
1996 VA Form 646, Statement of Accredited Representation in 
Appealed Case, asked for the opportunity to supplement his 
statement, should the veteran withdraw his hearing request.  
It does not appear that the representative was afforded that 
opportunity.  However, in view of the decision reached 
herein, the request is moot.

The Board notes that two other issues which were included in 
the veteran's April 1993 claim, service connection for 
arthritis and for epilepsy, do not appear to have been 
adjudicated.  Those issues are referred to the RO for 
appropriate action.

Finally, the veteran, on numerous occasions during the 
pendency of this appeal, referred to disability he attributed 
to injuries to his fingertips in service.  That issue does 
not appear to have been adjudicated, and is referred to the 
RO for appropriate action.  The veteran also referred to a 
right hand disability he attributed to surgery in service.  
That claim was denied in the May 1978 rating decision.  The 
file contains internal memoranda by the RO, one dated in 
November 1996 and one dated in September 1997, indicating 
that the veteran should be advised of the requirement for new 
and material evidence to reopen that claim.  However, it does 
not appear that he was ever so advised.  That matter, too, is 
referred to the RO for appropriate action.


REMAND

The veteran contends that the RO erred by failing to grant 
service connection for migraine headaches and for PTSD.  He 
maintains that he had migraine headaches, and treatment for 
same, in service.  He also maintains that he has PTSD which 
was incurred or aggravated in service.  The stressor event he 
describes occurred when he was serving on a ship whose 
mission, during the Cuban missile crisis, was to intercept 
and inspect Soviet vessels to ensure that they were removing 
missiles from Cuba, and his ship intercepted and inspected 
one such vessel.

The veteran also contends, in effect, that the RO erred by 
failing to reopen his claim for service connection for 
depression.  He maintains that he has depression that was 
incurred or aggravated in military service.

First, with regard to the appeal of the denial of service 
connection for migraine headaches, the veteran was afforded a 
July 1993 VA examination at which he gave a history of 
migraine headaches and it was noted he was taking medication 
for them.  Apparently, the report of that examination is the 
source of the issue since, as noted above, the veteran did 
not claim service connection for migraine headaches.  
However, the examiner was not asked to examine for migraine 
headaches, did not make any findings with regard to migraine 
headaches, and did not diagnose migraine headaches.  
Nevertheless, it is now an issue on appeal, and therefore 
evidentiary development is required.

Second, the veteran has indicated that he receives disability 
benefits from the Social Security Administration (SSA).  At 
his RO hearing in September 1995, he testified that he was 
receiving the SSA benefits for depression, arthritis, and 
psychiatric problems besides depression, and that he believed 
he had been receiving such benefits since 1978.  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) has held that, where SSA records pertaining to 
disability claims may be relevant to a veteran's VA claim, 
those records should be obtained.  Masors v. Derwinski, 2 
Vet. App. 181 (1992).  The Court has also identified the need 
to obtain such records in a PTSD claim, in Cohen v. Brown, 10 
Vet.App. 128, 151 (1997).

Third, as noted above, a May 1978 rating decision denied 
service connection for depression, and June 1978 
correspondence notified the veteran of that decision and 
advised him of his right to appeal.  He did not appeal the 
adverse decision within one year of notification thereof, it 
became final, and it is not subject to revision on the same 
factual basis.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104(a).  
In order to reopen his claim, he must present new and 
material evidence with respect thereto.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).

In April 1993, the veteran again claimed service connection 
for depression, filing a VA Form 21-526 in which he listed 
"long term clinical severe depression" and PTSD, and 
claimed to have been treated for depression "at all duty 
stations" during his Navy service.  After securing VA 
medical records and examinations, and reviewing service 
records, the RO denied that claim.  However, the August 1994 
denial of service connection was not based upon the lack of 
new and material evidence to reopen the previously denied 
claim for depression.  Further, after the veteran appealed, 
the October 1994 Statement of the Case did not inform him of 
the law on new and material evidence.  The RO apparently 
believed that the current, original PTSD claim subsumed the 
earlier, final depression claim.  However, the United States 
Court of Appeals for the Federal Circuit later held that a 
claim based upon recently diagnosed PTSD, whether or not 
related to a previously diagnosed mental disorder, cannot be 
the same claim.  See Ephraim v. Brown, 82 F.3d 399, 401 (Fed. 
Cir. 1996).

Since the issue of new and material evidence to reopen a 
claim for service connection for depression was not 
adjudicated by the RO, and the veteran was not advised of the 
law relevant to that issue, the Board is precluded from 
adjudicating it.  Bernard v. Brown, 4 Vet.App. 384, 393 
(1993).  The case must be remanded for adjudication and 
issuance of an SOC on the issue of new and material evidence 
to reopen the claim for service connection for depression.  
In this regard, we note that the legal analysis to be applied 
to an attempt to reopen a claim has been changed by recent 
judicial caselaw.  See Elkins v. West, 12 Vet.App. 209 (1999) 
(en banc), interpreting and applying a decision of the United 
States Court of Appeals for the Federal Circuit in Hodge v. 
West, 155 F.3d. 1356 (Fed. Cir. 1998).

Fourth, in a November 1993 letter, his representative 
asserted that the veteran had psychiatric treatment 
immediately after service.  At the September 1995 hearing, 
the veteran testified that his first psychiatric treatment 
was provided by a VA medical center in 1975.  Neither his 
representative's assertion nor the veteran's testimony is 
corroborated by the January 1978 claim or by evidentiary 
development pursuant thereto.  Nevertheless, the veteran 
should be advised that records of treatment rendered soon 
after separation from service should, if possible, be 
obtained.  Robinette v. Brown, 8 Vet.App. 69, 77 (1995); 
Graves v. Brown, 8 Vet. App. 522, 524 (1996).  On his April 
1993 claim form, the veteran reported VA psychiatric 
treatment since 1978 and that report is corroborated by a 
June 1994 letter from his VA psychiatrist.  Still, the RO 
requested only VA treatment records generated since 1988.  
Additional evidentiary development is required.

Finally, service connection for PTSD requires medical 
evidence establishing a clear diagnosis, credible supporting 
evidence that claimed inservice stressors actually occurred, 
and medical evidence of a causal nexus between claimed 
inservice stressors and current symptomatology.  Cohen v. 
Brown, supra, 10 Vet.App. at 138; 38 C.F.R. § 3.304(f).  VA 
records generated since 1988 consist mainly of counseling 
records that noted, without supporting findings, depression 
and/or PTSD.  May and June 1994 letters from VA counselors, 
addressed "to whom it may concern," reflected treatment 
since 1978 for substance abuse and depression, but no mention 
was made of PTSD.  The veteran was afforded a June 1993 VA 
psychiatric examination, but the claims file contains only 
the first page of the report of that examination.  In sum, 
the Board is unable to determine whether VA examiners have 
made a clear diagnosis of PTSD as required by 38 C.F.R. 
§ 3.304(f) and, if they have, the inservice stressor events 
upon which such a diagnosis was based.

Generally, a clear diagnosis of PTSD, accompanied by the 
veteran's assertion of the requisite stressor(s) in service, 
plus medical opinion relating the current disorder to the 
alleged stressor(s), suffices to make out a well-grounded 
claim for service connection.  The Board notes, however, 
that, once a PTSD claim has been determined to be well 
grounded, it does not necessarily mean the claim will be 
granted.  The Court of Appeals for Veterans Claims has 
emphasized that,

even though . . . the appellant has presented a 
well-grounded claim for service connection for 
PTSD, "eligibility for a PTSD service-connection 
award requires" more; specifically, "(1) [a] 
current, clear medical diagnosis of PTSD . . . ; 
(2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) 
medical evidence of a causal nexus between current 
symptom-atology and the specific claimed in-
service stressor."

Gaines v. West, 11 Vet.App. 353, 357 (1998), citing Cohen, 
supra, and Suozzi v. Brown, 10 Vet.App. 307 (1997) (emphasis 
in original).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f), as amended at 64 Fed. Reg. 
32,807-808 (June 18, 1999).  But, if the claimant did not 
engage in combat with the enemy, or claimed stressors are not 
related to combat, then the claimant's testimony alone is not 
sufficient to establish the occurrence of the claimed 
stressors, and his/her testimony must be corroborated by 
credible supporting evidence.  Cohen, supra; Moreau v. Brown, 
9 Vet.App. 389 (1996); Dizoglio v. Brown, 9 Vet.App. 163 
(1996).  Service department records must support, and not 
contradict, the claimant's testimony regarding noncombat 
stressors.  Doran v. Brown, 6 Vet.App. 283 (1994). 

The question of whether the veteran was exposed to a stressor 
in service is a factual one, and VA adjudicators are not 
bound to accept uncorroborated accounts of stressors or 
medical opinions based upon such accounts.  Wood v. 
Derwinski, 1 Vet.App. 190 (1991), aff'd on reconsideration, 1 
Vet.App. 406 (1991); Wilson v. Derwinski, 2 Vet.App. 614 
(1992).  In sum, whether the evidence establishes the 
occurrence of stressors is a question of fact for 
adjudicators, and whether any stressors that occurred were of 
sufficient gravity to cause or to support a diagnosis of PTSD 
is a question of fact for medical professionals.  That is, 
the sufficiency of the inservice stressors (assuming they 
actually occurred) to support the PTSD diagnosis must be 
clinically established.  West v. Brown, 7 Vet.App. 70 (1994).

The criteria for the PTSD diagnosis, including the nature of 
the stressors that will support such a diagnosis, are found 
in the American Psychiatric Association's Diagnostic and 
Statistical Manual (DSM) and they are, as the Court noted in 
Cohen, stringent.  Cohen, at 140.  When this appeal arose, 
stressors that would support the PTSD diagnosis were 
described as follows:

The person has experienced an event that 
is outside the range of usual human 
experience and that would be markedly 
distressing to almost anyone, e.g., 
serious threat to one's life or physical 
integrity; serious threat or harm to 
one's children, spouse , or other close 
relatives and friends; sudden destruction 
of one's home or community; or seeing 
another person who has recently been, or 
is being, seriously injured or killed as 
the result of an accident or physical 
violence.

AMERICAN PSYCHIATRIC ASSOCIATION, DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS 250 (3rd ed. rev. 1987) (DSM-III-R).

In November 1996, VA regulations were amended to adopt the 
fourth edition of the DSM.  38 C.F.R. § 4.130 (1998).  
Currently, stressors that will support the PTSD diagnosis are 
described as follows:

The person has been exposed to a 
traumatic event in which he experienced, 
witnessed, or was confronted with actual 
or threatened death or serious injury, or 
a threat to the physical integrity of 
self or others, and his response to the 
event involved intense fear, horror, or 
helplessness.

AMERICAN PSYCHIATRIC ASSOCIATION, DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS 424 (4th ed. 1994) (DSM-IV).

When regulations change during the pendency of an appeal, the 
veteran is entitled to a decision on the claim under the 
criteria most favorable thereto.  Karnas v. Derwinski, 1 
Vet.App. 308 (1991).  Thus, in this case, the veteran is 
entitled to have the sufficiency of his stressor assessed 
under both DSM-III-R and DSM-IV.

As noted above, the inservice stressor event identified by 
the veteran occurred during the Cuban missile crisis in late 
1962, when he was among the crew of the USS Wasp (CVS-18), an 
aircraft carrier equipped for anti-submarine attack missions.  
He testified, at his September 1995 hearing, that there was a 
period of several days during which he had very little sleep 
and tensions were high due to the Navy's blockade of Cuba.  
He said he could see sonar and radar screens showing rings of 
submarines surrounding the fleet (he did not state whether 
these were American, or foreign submarines).  He stated that, 
on one occasion, his vessel was involved in stopping a Soviet 
transport ship to verify that it was carrying missiles away 
from Cuba, and the incident was very frightening because of 
the possibility that a missile might be detonated and "we 
would all turn to dust."  His representative asserted that 
the pressure on the veteran at that time "triggered and 
aggravated" problems dating back to childhood.  In this 
regard, the Board notes that the Dictionary of American Naval 
Fighting Ships (Dept. of the Navy, 1981) indicates that the 
USS Wasp participated in the Cuban blockade in November 1962; 
and the veteran's service personnel records show him as 
assigned to the vessel at that time.

Previously, in response to the RO's June 1993 letter 
requesting stressor information, the veteran had submitted a 
letter, in August 1993, recounting his life experiences.  In 
pertinent part, he described severe physical and emotional 
abuse as a child, including being knocked unconscious by his 
father 10-12 times by the age of twelve, and beginning to 
drink alcohol at that age.  He said he was deeply depressed 
from a very early age (6 to 7), and that he continued to have 
flashbacks, nightmares, and uncontrollable crying spells.  He 
stated that a major reason he had joined the Navy was to 
receive treatment for his PTSD and depression.  In describing 
his duty during the Cuban missle crisis, he stated that he 
became aware of how close we were to nuclear warfare, and 
that he had more frequent nightmares and flashbacks and was 
often suicidal.  He also said he became dependent upon 
alcohol while serving on the Wasp.

The Board recognizes the complexity of this case, and notes 
the detailed Hearing Officer's Decision issued in September 
1995.  However, for the reasons discussed above, including 
the change in law during the pendency of the case, further 
development is necessary before we can reach a final 
decision.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should obtain from the veteran the 
names and addresses of all health care providers 
(VA and non-VA) from whom he received treatment 
for a psychiatric disorder and/or for migraine 
headaches from 1963 to 1988.  Thereafter, the RO 
should obtain copies of all such records that have 
not already been obtained.

2.  The RO should contact the SSA regarding the 
veteran's receipt of disability benefits from that 
agency.  A copy of any SSA decision granting 
benefits, together with copies of all medical 
records considered in arriving at that decision, 
should be secured.

3.  Upon completion of the development in 
paragraphs 1 and 2 above, the veteran should be 
afforded a VA examination to determine the nature 
and extent of any psychiatric disability.  The 
examiner should order all tests deemed necessary, 
such as the Minnesota Multiphasic Personality 
Inventory and the Mississippi Scale for Combat-
Related PTSD.  It is imperative that the examiner 
reviews this Remand decision and the claims 
folder, particularly the veteran's stressor 
statements, prior to the evaluation.  If a 
diagnosis of PTSD is made, the examiner should 
identify those stressors relied upon for the 
diagnosis that are clinically sufficient under 
DSM-III-R or DSM-IV, and should relate specific 
findings to other diagnostic criteria in the DSM.  
If any other psychiatric diagnosis is made, the 
examiner should provide an opinion, for the 
record, as to the likelihood that such disorder(s) 
is (are) related to the veteran's active military 
service.  All factors upon which the medical 
opinion is based must be set forth in the report.

4.  Upon completion of the development in 
paragraph 1 and 2 above, the veteran should be 
afforded a VA examination to determine whether he 
has migraine headaches that were incurred in 
service.  It is imperative that the examiner 
reviews this decision and the claims folder prior 
to the examination.  All indicated tests should be 
conducted.  If migraine headaches are diagnosed, 
the examiner should render an opinion as to 
whether it is at least as likely as not that 
headaches documented in service medical records 
were manifestations of the current migraine 
headache disorder.  The factors upon which the 
medical opinion is based must be set forth in the 
report.

5.  When the above development has been completed, 
and all evidence obtained has been associated with 
the file, the claim should be reviewed by the RO.  
With regard to PTSD, if a clear diagnosis is made, 
the RO will need to determine whether any 
inservice stressor identified by the examiner as 
clinically sufficient to have caused the disorder 
is satisfactorily established by the record and, 
if not, should consider stressor verification 
through the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR).  If the 
decision as to any claim remains adverse to the 
veteran in any way, he and his representative 
should be furnished with a Supplemental Statement 
of the Case.  They should then be afforded a 
reasonable opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration if appropriate.  The veteran need take no 
action until he is further informed.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals, or by the United States Court of 
Appeals for Veterans Claims, for additional development or 
other appropriate action, must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA ADJUDICATION PROCEDURE MANUAL 
M21-1, Part IV, directs the RO to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).



